Citation Nr: 0726615	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.  He is the recipient of the Purple Heart and the 
Vietnam Gallantry Cross with Palm Unit Citation.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Acting Veteran's Law 
Judge, sitting at the RO in December 2006; a transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for equitable disposition of 
the claim.

2.  PTSD is manifested by no more than hypervigilance; 
anxiety; depression; flashbacks; nightmares; panic attacks; 
rapid, unintelligible speech; diminished interest in 
participation in significant activities; marked feelings of 
detachment and estrangement from others; feelings of a 
foreshortened future; persistent symptoms of increased 
arousal with difficulty falling or staying asleep; 
irritability, outbursts of anger, and low frustration 
tolerance; difficulty concentrating; obsessive behavior 
manifested by frequent checking of doors and windows 
throughout the night; exaggerated startle response; and 
inability to establish or maintain family and other personal 
relationships or employment involving others.  




CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for service-connected PTSD, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for PTSD in September 
2004.  The initial decision issued in November 2005 granted 
service connection for PTSD and assigned an initial 50 
percent disability rating, effective September 24, 2004.  The 
veteran thereafter appealed with respect to the initially 
assigned disability rating.  The Board notes that initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent VCAA letters with regard to 
his original claim for service connection for PTSD in May 
2005 and September 2005, prior to the November 2005 issuance 
of the rating decision.  However, he was not sent a VCAA 
notice with regard to his initial rating claim.

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2006) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in May 2005 and 
September 2005 advised him of the evidence necessary to 
establish service connection; what evidence VA would attempt 
to obtain and what evidence he was responsible for 
identifying or submitting to VA; and requested that he send 
any relevant evidence in his possession to VA.  As indicated, 
however, no communication from the RO to the veteran informed 
him that in order to receive a higher rating the evidence 
needed to show that his service-connected disability had 
gotten worse.  Nevertheless, the Board finds that the failure 
of the RO to inform the veteran of this requirement is not 
prejudicial.  As the veteran's representative submitted a 
statement dated in May 2006 in support of the veteran's claim 
discussing the medical evidence and how it shows the 
veteran's functioning is diminished further than contemplated 
by the current 50 percent disability rating, the Board 
concludes that the veteran had notice that a showing of 
increased severity was necessary to substantiate a higher 
initial rating.  Additionally, in November 2005, the 
veteran's representative raised the issue of an earlier 
effective date.  This issue was resolved by the RO, but the 
Board determines that raising the issue indicates that the 
veteran had notice of potential arguments in support of an 
effective date. 

Thus, the Board determines that, despite the incomplete VCAA 
notice, the veteran had knowledge of his and VA's 
responsibilities in developing claims, to include his initial 
rating claim.  Further, the Board finds that the defect with 
regard to the timing of the VCAA notice is harmless because 
of the thorough and informative notices provided throughout 
the adjudication process.  In addition, the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include a December 2006 hearing.  
In fact, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records 
and a VA examination report dated in September 2005 were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has identified no 
additional, relevant records that VA needs to obtain for an 
equitable disposition of his claim. 

Additionally, the veteran was afforded a VA examination in 
September 2005.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claim without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

The veteran's service-connected PTSD is assigned a 50 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestations of 
particular symptoms.  However, the use of the phrase "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve only as examples of the type 
and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

An undated statement by Dr. W.B. indicates that the veteran 
reported feelings of isolation/relationship problems, 
distress due to certain sounds and smells, combat flashbacks, 
inability to love, survivor's guilt, difficulty 
concentrating, avoiding people, difficulty staying asleep, 
being always cautious, inability to trust, elevated anxiety, 
and excessive anger.  Dr. W.B. diagnosed the veteran with 
PTSD with problems of social isolation and a Global 
Assessment of Functioning (GAF) score of 60.

VA treatment records from November 2004 to March 2005 show 
that the veteran participated in PTSD group therapy.  The 
veteran's symptoms varied over the course of treatment, to 
include hypervigilance, agitation, and anxiety; depressed and 
irritable mood; labile, angry, tearful, and hostile affect; 
reasonable, but distracted cognition; good judgment and 
orientation to time, place, and people.  The veteran also 
reported sleep disturbances and homicidal thoughts, without 
plan or intent. 

A VA treatment record dated in April 2005 shows that the 
veteran took an early retirement from his job because he was 
reassigned from driving a truck by himself to working with 
people and he could not tolerate the stress.  The record also 
notes that the veteran twice divorced because of his anxiety, 
depression, and rage.  The mental status examination showed 
the veteran was very anxious, shaking all over and  
hypervigilant, irritable, and dysphoric exhibiting depressed 
mood, shallow affect, and low frustration tolerance. 

At the veteran's September 2005 VA examination, the veteran 
presented with markedly diminished interest in participation 
in significant activities, marked feelings of detachment and 
estrangement from others, feelings of a foreshortened future, 
persistent symptoms of increased arousal with difficulty 
falling or staying asleep, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He indicated that, other than 
his third spouse, the only relationships he has are with 
other veterans.  He reported past suicidal thoughts, but no 
plans or intent.  He demonstrated anxiety, tension, and 
fidgetiness, moving about in his chair.  He denied 
hallucinations, but indicated that he sometimes sees images 
out of the side of his vision and has flashbacks when he 
hears a helicopter overhead.  The veteran reported having 
panic attacks and being extremely depressed.  He indicated 
that he has disturbing nightmares about Vietnam and other 
threatening situations and frequently wakes in the night to 
travel around the house checking doors and windows.

The examiner noted that the veteran had intermittent eye 
contact, and was able to maintain minimal personal hygiene.  
He exhibited rapid, unintelligible speech when discussing 
Vietnam experiences, appearing anxious and almost panicky.  
He was oriented to time, place, and people.  He was able to 
remember three out of five words after five minutes, but 
could not concentrate on a series of five numbers, being 
unable to repeat them correctly, or remember any of them 
backwards.   

The examiner diagnosed chronic, moderate PTSD with 
psychosocial stressors including two divorces, estrangement 
from children and other family members, and unemployment.  
His GAF score was 60.  

The Board notes that the veteran has been assigned a GAF 
score of 60 based upon his psychiatric impairment  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV at 44-47.  While a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
functioning has improved or diminished overall; rather, they 
must be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).

Taking this evidence into account, the Board determines that 
the veteran's PTSD is manifested by no more than 
hypervigilance; anxiety; depression; flashbacks; nightmares; 
panic attacks; rapid, unintelligible speech; diminished 
interest in participation in significant activities; marked 
feelings of detachment and estrangement from others; feelings 
of a foreshortened future; persistent symptoms of increased 
arousal with difficulty falling or staying asleep; 
irritability, outbursts of anger, and low frustration 
tolerance; difficulty concentrating; obsessive behavior 
manifested by frequent checking of doors and windows 
throughout the night; exaggerated startle response; and 
inability to establish or maintain family and other personal 
relationships or employment involving others.  

The Board determines that the veteran's symptomology meets 
the criteria of a 50 percent rating in part and a 70 percent 
rating in part.  With the evidence in relative equipoise, the 
Board affords the benefit of the doubt to the veteran and 
determines that an initial rating of 70 percent, but no 
higher, is warranted for the veteran's service-connected 
PTSD.  38 C.F.R. § 4.130, Code 9411 (2006).

Consideration has been given to the veteran's own statements, 
a well as those of his spouse, regarding the severity of his 
symptoms.  However, such statements alone are not competent 
evidence since only those with specialized knowledge are 
competent to render an opinion concerning the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).      

As noted, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the Board determines 
that the preponderance of the evidence does not show the 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name that would 
substantiate a 100 percent rating.  Consequently, the 
doctrine does not support the assignment of a rating higher 
than 70 percent in this appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected PTSD presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected disability 
does not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  


Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no 
higher, is granted for service-connected PTSD.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


